            Case 1:19-cr-00064-GHW Document 54 Filed 07/08/20 Page 1 of 2
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 7/8/2020
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :   1:19-cr-00064-GHW
                                                              :
 NATALIE MAYFLOWER SOURS                                      :         ORDER
 EDWARDS,                                                     :
                                                              :
                                            Defendant. :
 ------------------------------------------------------------ X

GREGORY H. WOODS, District Judge:

        The Court wishes to hold a conference in order to discuss Dr. Sours Edwards’ financial

            eligibility for appointed counsel under the Criminal Justice Act. Accordingly, it is hereby

        ORDERED that a conference is scheduled for July 9, 2020 at 10:00. The conference will

take place by Skype for Business videoconference. To access the conference, paste the following

link into your browser:

        https://meet.lync.com/fedcourts-nysd/gregory_woods/KCXQ2KS6

        To use this link, you may need to download software to use Skype’s videoconferencing

features.1 Participants are directed to test their videoconference setup in advance of the conference

-- including their ability to access the link above. Users who do not have an Office 365 account may

use the “Join as Guest” option. When you successfully access the link, you will be placed in a

“virtual lobby” until the conference begins. Participants should also ensure that their webcam,

microphone, and headset or speakers are all properly configured to work with Skype for Business.




1
 See Microsoft, Install Skype for Business (last visited Apr. 29, 2020), https://support.office.com/en-
us/article/install-skype-for-business-8a0d4da8-9d58-44f9-9759-5c8f340cb3fb.
          Case 1:19-cr-00064-GHW Document 54 Filed 07/08/20 Page 2 of 2



For further instructions concerning Skype for Business and general guidelines for participation in

video and teleconferencing, visit https://nysd.uscourts.gov/covid-19-coronavirus.

        If you intend to join the conference from an Apple device, you should ensure that you are

running a version of Skype for Business that was published on or after April 28, 2020.2 Users

running earlier versions have encountered an issue in which Skype for Business does not receive any

inputs from the computer’s microphone, and they cannot be heard by other participants.

        IT IS FURTHER ORDERED that members of the press, public, or counsel who are unable

to successfully access Skype for Business, may access the conference audio using the following

credentials:

        Call-in number: 1-917-933-2166

Conference ID: 417057643

Dated: July 8, 2020


                                                            ____________________________
                                                                   Gregory H. Woods
                                                               United States District Judge




2
 See, e.g., Microsoft, Skype for Business on Mac (last visited May 5, 2020),
https://www.microsoft.com/en-us/download/details.aspx?id=54108.

                                                      2
